Case 3:16-cv-01248-MMH-PDB Document 77 Filed 07/09/19 Page 1 of 3 PageID 751



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA,

                Plaintiff,
                                                            Case No. 3:16-cv-1248-J-34PDB
   vs.

   ROBERT SCHOENFELD, a distributee of
   the Estate of Steven Schoenfeld,

                Defendant.
                                            /

                             ORDER SCHEDULING TRI AL

         1. A final pretrial conference is set for Monday, July 29, 2019, at 2:00 p.m. before

            the undersigned in the United States Courthouse, Courtroom No. 10B, Tenth

            Floor, 300 North Hogan Street, Jacksonville, Florida.

         2. The parties shall file any motions in limine by July 15, 2019, and responses are

            due no later than July 23, 2019.

         3. The parties shall file their joint final pretrial statement by the close of business

            on July 22, 2019.

         4. With the consent of the parties, Jury Selection shall commence on Wednesday,

            August 7, 2019, at 9:00 a.m. before the Honorable Patricia D. Barksdale,

            United States Magistrate Judge, in the United States Courthouse, Courtroom

            No. 10B, Tenth Floor, 300 North Hogan Street, Jacksonville, Florida. Opening

            statements and evidence will begin that afternoon at 1:30 p.m. before the

            undersigned in Courtroom 10B.

         5. Each party shall file the following with the Clerk of the Court: proposed Jury

            Instructions, proposed voir dire, a proposed brief statement of the case to
Case 3:16-cv-01248-MMH-PDB Document 77 Filed 07/09/19 Page 2 of 3 PageID 752



                 be read to the venire, and a proposed verdict form, no later than August 2,

                 2019.          Please       e-mail      your   proposed   jury   instructions   to:

                 chambers_flmd_howard@flmd.uscourts.gov.

             6. Final witness lists and exhibit lists shall be filed no later than the close of

                 business on August 6, 2019. All exhibits are to be pre-marked in accordance

                 with the attached instructions. M.D. Fla. Local Rule 3.07. An extra copy of the

                 exhibits must be provided to the Court.

             7. Any demonstrative exhibits which either party plans to use at trial shall be shown

                 to opposing counsel no later than 72 hours prior to trial.

             8. Counsel, parties and witnesses appearing in Court shall dress appropriately.

             9. Counsel are directed to notify the Court promptly of any development

                 subsequent to the entry of this Order which would in any way affect the trial of

                 their case by calling Jodi Wiles, Courtroom Deputy, at 904-301-6750.

             10. All persons entering the Courthouse must present photo identification to Court

                 Security Officers.        Although cell phones, laptop computers, and similar

                 electronic devices generally are not permitted in the building, attorneys may

                 bring those items with them upon presentation to Court Security Officers of a

                 Florida Bar card or Order of special admission pro hac vice.          Counsel are

                 GRANTED permission to use their equipment within the courthouse facilities. 1

             DONE AND ORDERED in Jacksonville, Florida on July 9, 2019.




   1   Cell phones must be turned off while in the courtroom.




                                                        -2-
Case 3:16-cv-01248-MMH-PDB Document 77 Filed 07/09/19 Page 3 of 3 PageID 753



   ja

   Copies to:

   Counsel of Record
   Court Security Officers
   Jury Administrator

   Attachments:

   Civil Jury Trial Procedures
   Court’s Instructions to Counsel Re: Jury Selection (Civil)
   Instructions Regarding the Pre-Marking of Exhibits




                                               -3-
